 

Exhibit 10.3

 



EXECUTION VERSION

 

[Insert Golden Queen Mining Co. Ltd. letterhead]

 

November 21, 2016

 

Clay Family Holders   c/o East Hill Management Company   70 Main Street, Suite
300   Peterborough, NH  03458   Attention: Mr. Thomas M. Clay  

 

Re:Amended and Restated Indemnity Agreement Between Golden Queen Mining Co. Ltd.
and the Clay Family Holders

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Term Loan
Agreement, dated as of November 21, 2016, among Golden Queen Mining Co. Ltd., a
British Columbia corporation (the “Company”), The Landon T. Clay 2009
Irrevocable Trust dated March 6, 2009, EHT, LLC, and The Clay Family 2009
Irrevocable Trust dated April 14, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). Capitalized
terms used in this letter agreement (this “Letter Agreement”) without definition
shall have the meanings given thereto in the Term Loan Agreement.

 

WHEREAS, each of the persons set forth on Schedule A hereto (collectively, the
“Clay Family Holders”), as such schedule may be amended from time to time, may
beneficially own, within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”), or may be an affiliate of a Clay Family Holder
that may beneficially own, equity securities of the Company (“Company
Securities”);

 

WHEREAS, from time to time, certain Clay Family Holders have made, and in the
future each Clay Family Holder may be required to make, by virtue of his, her or
its beneficial ownership of Company Securities, certain filings with the
Securities and Exchange Commission under Section 16(a) of the Exchange Act with
respect to Company Securities (the “Section 16 Filings”);

 

WHEREAS, from time to time, certain Clay Family Holders have been, and in the
future each Clay Family Holder may be, by virtue of his, her or its beneficial
ownership of Company Securities and the making or failure to make Section 16
Filings, subject to Proceedings (as defined herein);

 

WHEREAS, the Clay Family Holders may incur Expenses (as defined herein) in
connection with the Section 16 Filings and the Proceedings; and

 

WHEREAS, the Company desires to provide the Clay Family Holders with specific
contractual assurance of the Clay Family Holders’s rights to full
indemnification against Expenses.

 

  

  

 

WHEREAS, the parties hereto are parties to that certain Indemnity Agreement
dated as of June 8, 2015 (the “Existing Agreement”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree that the Existing Agreement is hereby amended and restated
in its entirety as follows:

 

1.            Definitions.

 

(a)          “Beneficial Owner” shall mean, with respect to any Company
Securities, any Clay Family Holder who would be considered a beneficial owner of
such Company Securities for purposes of Rule 13d-3 under the Exchange Act. The
terms “Beneficial Ownership,” “Beneficially Owns” and “Beneficially Owned” shall
have the correlative meanings.

 

(b)           “Covered Transactions” shall mean one or more transactions with
respect to Company Securities, subject to Section 16 of the Exchange Act,
occurring prior to May 21, 2019.

 

(c)          “Expenses” shall mean all fees, costs and expenses incurred by the
Clay Family Holders in connection with any Proceeding, including, without
limitation, attorneys’ fees, disbursements and retainers, fees and disbursements
of expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

 

(d)          “Indemnifiable Expenses” is defined in Section 2 below.

 

(e)          “Proceeding” shall mean any threatened, pending or completed claim,
action, cause of action, demand, lawsuit, arbitration, mediation, inquiry,
inspection, audit, notice of violation, litigation, citation, summons, subpoena,
investigation or proceeding of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity, whenever initiated or
asserted, based upon, arising out of, with respect to, or by reason of any of
the following that occur, or are alleged to occur, prior to May 21, 2019: (i)
the making or the failure or alleged failure to make a Section 16 Filing, (ii)
the Beneficial Ownership of Company Securities or (iii) a Covered Transaction.

 

2.            Agreement to Indemnify. The Company shall indemnify each Clay
Family Holder to the fullest extent permitted by applicable law against all
Expenses, in an aggregate amount not to exceed US$350,000, incurred or paid by
such Clay Family Holder in connection with any Proceeding (referred to herein as
“Indemnifiable Expenses”).

 

 - 2 - 

  

 

3.            Procedure for Payment of Indemnifiable Expenses. Any Clay Family
Holder shall submit to the Company a written request specifying the
Indemnifiable Expenses for which such Clay Family Holder seeks payment under
Section 2 of this Letter Agreement and the basis for the claim as soon as
reasonably practicable following the receipt by such Clay Family Holder of
notice of a Proceeding or the incurrence of Indemnifiable Expenses. The Company
shall pay such Indemnifiable Expenses to such Clay Family Holder within ten (10)
calendar days of receipt of the request. At the request of the Company, such
Clay Family Holder shall furnish such documentation and information as are
reasonably available to such Clay Family Holder and necessary to establish that
such Clay Family Holder is entitled to indemnification hereunder.

 

4.            Agreement to Advance Expenses; Undertaking. The Company shall
advance all Expenses expected to be incurred by or on behalf of any Clay Family
Holder in connection with any Proceeding in which such Clay Family Holder is
involved within ten (10) calendar days after the receipt by the Company of a
written statement from such Clay Family Holder requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding.

 

5.            Remedies of Clay Family Holders.

 

(a)          Right to Petition Court. In the event that any Clay Family Holder
makes a request for payment of Indemnifiable Expenses under Sections 2 or 3
above or a request for an advancement of Indemnifiable Expenses under Section 4
above and the Company fails to make such payment or advancement in a timely
manner pursuant to the terms of this Letter Agreement, such Clay Family Holder
may petition any court listed in Section 13(b) or any other court of competent
jurisdiction to enforce the Company’s obligations under this Letter Agreement.

 

(b)          Burden of Proof. In any judicial proceeding brought under Section
5(a) above, the Company shall have the burden of proving that the applicable
Clay Family Holder is not entitled to payment of Indemnifiable Expenses
hereunder.

 

(c)          Expenses. The Company agrees to reimburse any Clay Family Holder in
full for any Expenses incurred by such Clay Family Holder in connection with
investigating, preparing for, litigating, defending or settling any action
brought by such Clay Family Holder under Section 5(a) above, or in connection
with any claim or counterclaim brought by the Company in connection therewith.

 

(d)          Failure to Act Not a Defense. The failure of the Company (including
its Board of Directors or any committee thereof, independent legal counsel, or
members) to make a determination concerning the permissibility of the payment or
advancement of Indemnifiable Expenses under this Letter Agreement shall not be a
defense in any action brought under Section 5(a) above, and shall not create a
presumption that such payment or advancement is not permissible.

 

6.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Clay Family Holders as follows:

 

(a)          Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Letter Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Letter Agreement have been duly authorized by the Company.

 

 - 3 - 

  

 

 

(b)          Enforceability. This Letter Agreement, when executed and delivered
by the Company in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.

 

7.            Contract Rights Not Exclusive. The rights to payment and
advancement of Indemnifiable Expenses provided by this Letter Agreement shall be
in addition to, but not exclusive of, any other rights which any Clay Family
Holder may have at any time under applicable law, any organizational document of
the Company (“Organizational Document”), any other agreement or otherwise.

 

8.            Successors. This Letter Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, Company Securities and/or assets of the
Company and any direct or indirect successor by merger or consolidation or
otherwise by operation of law) and (b) binding on and shall inure to the benefit
of the heirs, personal representatives, executors and administrators of each
Clay Family Holder. This Letter Agreement shall continue for the benefit of each
Clay Family Holder and such heirs, personal representatives, executors and
administrators after such Clay Family Holder has ceased to Beneficially Own
Company Securities.

 

9.            Change in Law. To the extent that a change in applicable law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of any
Organizational Document or this Letter Agreement, the Clay Family Holders shall
be entitled to such broader indemnification and advancements, and this Letter
Agreement shall be deemed to be amended to such extent.

 

10.          Severability. Whenever possible, each provision of this Letter
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Letter Agreement, or any
clause thereof, shall be determined by a court of competent jurisdiction to be
illegal, invalid or unenforceable, in whole or in part, such provision or clause
shall be limited or modified in its application to the minimum extent necessary
to make such provision or clause valid, legal and enforceable, and the remaining
provisions and clauses of this Letter Agreement shall remain fully enforceable
and binding on the parties.

 

11.          Modifications and Waiver. Except as provided in Section 9 above
with respect to changes in applicable law which broaden the right of the Clay
Family Holders to be indemnified by the Company, no supplement, modification or
amendment of this Letter Agreement shall be binding unless executed in writing
by each of the parties hereto. No waiver of any of the provisions of this Letter
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Letter Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver.

 

 - 4 - 

  

 

12.          Notices.

 

(a)          Notices Generally. Subject to Section 12.1(c), all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile or .pdf), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made (a)
when delivered by hand, (b) when transmitted via facsimile to the number set out
herein, (c) when delivered by electronic mail, when delivered, or (d) the second
Business Day following the day on which the same has been delivered prepaid to a
reputable national express air courier service, addressed as follows in the case
of the Company and the Clay Family Holders, or to such other address as may be
hereafter notified by the respective parties hereto:

 

If to the Company: Golden Queen Mining Co. Ltd.   2300 – 1066 West Hastings
Street   Vancouver, British Columbia, Canada V6E3X2   Attention: Andrée
St-Germain (Chief Financial Officer)   Email: astgermain@goldenqueen.com      
with copies to: Morton Law LLP   1200 - 750 West Pender Street   Vancouver,
British Columbia   Canada, V6C 2T8   Attention: Edward L. Mayerhofer, Esq.  
Email: elm@mortonlaw.ca   Fax: (604) 681-9652       and       Dorsey & Whitney
LLP   1400 Wewatta Street, Suite 400   Denver, CO  80202   Attention: Kenneth
Sam, Esq.   Email: sam.kenneth@dorsey.com   Fax: (303) 629-3450   Facsimile:
(212) 755-7306     If to the Clay Family Holders: c/o East Hill Management
Company   70 Main Street, Suite 300   Peterborough, NH  03458   Email:
thomas.clay@easthillmgt.com   Fax: (603) 371-9034     with a copy to: Sullivan &
Worcester LLP   One Post Office Square   Boston, MA 02109   Attention: William
A. Levine, Esq.   Telephone: (617) 338-2921   Facsimile: (617) 338-2880  
E-mail: wlevine@sandw.com

 

 - 5 - 

  

 

(b)          Reliance by the Clay Family Holders. The Clay Family Holders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of the Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Clay Family Holder from all losses, costs, expenses and liabilities
resulting from the reliance by a Clay Family Holder on each notice purportedly
given by or on behalf of the Company, provided that such indemnity shall not be
available to the extent that such losses, costs, expenses and liabilities have
been determined in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Clay Family Holder.

 

(c)          Telephone, Facsimile and E-mail Notices. Each Clay Family Holder is
authorized to rely on and to act on any telephone, any facsimile-transmitted, or
any e-mail transmitted instructions concerning the transactions contemplated by
the Agreement which a Clay Family Holder believes without any need to inquire or
investigate as to, or verify, the genuineness or authenticity of the
instructions, to be from the Company, and no Clay Family Holder shall be liable
to the Company or any third party for so acting or refraining from acting,
except in the case of gross negligence or willful misconduct of such Clay Family
Holder. No Clay Family Holder shall further be under any duty to make any
inquiry or investigation with respect to, or verification of, the telephone,
facsimile-transmitted or e-mail transmitted instructions, except to confirm that
its records show that the person purporting to be issuing the instructions on
behalf of the Company has authority to do so. No Clay Family Holder shall be
under any duty or obligation to accept any telephone, facsimile, or e-mail
instructions from the Company, and each Clay Family Holder may refuse to accept
any such instructions in its sole and absolute discretion. The Company shall at
all times indemnify, defend and hold each Clay Family Holder, and its officers,
directors, employees, attorneys, agents, and Affiliates, harmless from all
actions or claims arising in connection with any action or failure to act with
respect to telephone, facsimile-transmitted, or e-mail transmitted instructions,
except in the case of gross negligence or willful misconduct of such Persons

 

13.          Governing Law; Consent to Jurisdiction; Service of Process.

 

(a)           This Letter Agreement is a contract under the laws of the State of
New York and shall for all purposes be construed in accordance with and governed
by the laws of said State without reference to its conflict or choice of laws
principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which shall apply to this Letter Agreement).

 

 - 6 - 

  

 

(b)           The Company hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Letter Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final, non-appealed judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Letter Agreement shall affect any right that the Company or the
Clay Family Holders may otherwise have to bring any action or proceeding
relating to this Letter Agreement against any other party hereto or their
properties in the courts of any jurisdiction.

 

(c)           The Company hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Letter Agreement in any court referred to in
paragraph (b) of this Section 13. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Letter Agreement irrevocably consents to
service of process in the manner provided for notices in Section 12. Nothing in
this Letter Agreement will affect the right of any party to this Letter
Agreement to serve process in any other manner permitted by law. The Company
hereby appoints Golden Queen Mining Holdings, Inc., a California corporation
(“Holdings”), as its authorized agent solely to receive for and on its behalf
service of summons or other legal process in any action, suit or proceeding in
any court specified in this Section.

 

(e)           By its execution hereof, the Company irrevocably designates and
appoints Holdings as its agent for service of process as its authorized to
receive, accept, and forward on its behalf service of process in any such
proceeding; and by its execution of an acknowledgment hereto, Holdings accepts
such appointment. Service of process, writ, judgment, or other notice of legal
process upon Holdings shall be deemed and held in every respect to be effective
personal service upon the Company. The Company shall maintain such appointment
(or that of a successor satisfactory to the Clay Family Holders) continuously in
effect at all times while the Company is obligated hereunder. Nothing herein
shall affect the Clay Family Holders’s right to serve process in any other
manner permitted by applicable law shall be governed by and construed in
accordance with the laws of the State of New York without regard to its rules of
conflict of laws.

 

  Very truly yours,       Golden Queen Mining Co. Ltd.       By:  /s/ Brenda
Dayton    

Name: Brenda Dayton

   

Title: Corporate Secretary 



 

 - 7 - 

  

 



Acknowledged and agreed   for purposes of Section 13:       Golden Queen Mining
Holdings, Inc.       By: /s/ Andrée St-Germain     Name: Andrée St-Germain    
Title: Chief Financial Officer       Accepted on behalf of the   Clay Family
Holders:       By: /s/ Thomas M. Clay      Thomas M. Clay  

 

 - 8 - 

  

 

Schedule A

 



Clay Family Holders:

 

The Landon T. Clay 2009 Irrevocable Trust dated March 6, 2009,

EHT, LLC

The Clay Family 2009 Irrevocable Trust dated April 14, 2009

Cassius M.C. Clay

James Clay

Jonathan Clay

Landon H. Clay

Landon T. Clay

Richard T. Clay

Thomas M. Clay

933 Milledge LLC

Arctic Coast Petroleums, Ltd.

Landon T. Clay 2013-4 Annuity Trust u/a dated June 17, 2013

LTC Corporation

LTC Corp. Pension and Profit Sharing Plan

The Monadnock Charitable Annuity Lead Trust dated May 31, 1996

The Skadutakee Charitable Annuity Lead Trust dated June 28, 1993 

 

 - 9 - 

